Per Curiam.
The relator brought this action to remove the defendant from the office of sheriff of Richland county, and at the same time applied to the district court for an order under section 363, Revised Codes of 1899, to suspend him from office pending the determination of the action. The trial judge denied the application, and without hearing the case upon the merits entered judgment dismissing the action. The relator then applied to this court for a writ of mandamus to compel the district court to reinstate the case. State ex rel. v. Moody, 13 N. D. 211, 100 N. W. 248. The application was denied. This appeal is from the judgment of dismissal, and the court’s action in refusing to make the order of suspension and in entering the order of dismissal are assigned as error. The defendant’s term of office expired on January 1, 1905. The lapse of time has accomplished the purpose of the action. It -also appears that, subsequent to the entry of the judgment of dismissal, the relator invoked the summarjr remedy for defendant’s removal which is provided by section 7838, Rev. Codes 1899, and upon substantially the same charges, and that he was tried and acquitted. As to the merits of the action, our opinion upon the questions presented could therefore have no practical value. They would neither benefit nor prejudice either party upon the merits. Under these circumstances we do not deem it proper to review any of the assignments or consider any of the questions involved upon the appeal. Appeal dismissed, without costs to either party.
Engerud, J., having been of counsel, did not sit in the above-entitled case; Hon. Charles A. Pollock, judge of the Third judicial district, sitting in his place by request.